DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10 and 20 contains subject matter that is not present in the specification. If applicant thinks otherwise, the reply to this office action should include the specific paragraph and page number that describe these limitations. 
10. The method of claim 1, wherein terminating utilization of the at least one EDCA parameter set further comprises transmitting data frames in a single user (SU) mode prior to expiration of the EDCA timeout.
20. The system of claim 11, wherein the processor is further configured to transmit data frames in a single user (SU) mode prior to expiration of the EDCA timeout, responsive to terminating utilization of the at least one EDCA parameter set.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,209,060 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of instant application can be derived from the patented application by a person of ordinary skill in the art. The motivation of doing this is to extend the life of the patented application.
Regarding claim 1, Lan et al. disclose a method for enhanced distributed channel access (EDCA) termination signaling, comprising: utilizing, by a first device, at least one EDCA parameter set received from a second device; receiving, by the first device from the second device, a termination trigger comprising a predetermined bit value in a portion of a broadcast data frame, the termination trigger sent prior to expiration of an EDCA timeout; and responsive to receipt of the termination trigger, terminating, by the first device, utilization of the at least one EDCA parameter set.
U.S. Patent No. 11,219,060 claim 1 discloses a method for enhanced distributed channel access (EDCA) termination signaling, comprising: transmitting, by a first device to at least one other device, at least one EDCA parameter set; determining, by the first device, to terminate EDCA mode prior to expiration of an EDCA timeout; and responsive to the determination, transmitting, by the first device to the at least one other device, a termination trigger comprising a predetermined bit value in a portion of a broadcast data frame.

Regarding claim 2, Lan et al. disclose wherein the termination trigger comprises a basic trigger frame comprising the predetermined bit value.
U.S. Patent No. 11,219,060 claim 3 discloses wherein the termination trigger comprises a basic trigger frame comprising the predetermined bit value.

Regarding claim 3, Lan et al. disclose wherein the termination trigger comprises a multi-user EDCA management frame comprising the predetermined bit value.
U.S. Patent No. 11,219,060 claim 4 discloses wherein the termination trigger comprises a multi-user EDCA management frame comprising the predetermined bit value.

Regarding claim 4, Lan et al. disclose wherein the termination trigger comprises a frame having a multi-user EDCA control field comprising the predetermined bit value.
U.S. Patent No. 11,219,060 claim 5 discloses wherein the termination trigger comprises a frame having a multi-user EDCA control field comprising the predetermined bit value.

Regarding claim 5, Lan et al. disclose further comprising transmitting, by the first device to the second device prior to expiration of the EDCA timeout, a request to terminate EDCA mode. 
U.S. Patent No. 11,219,060 claim 7 discloses wherein determining to terminate EDCA mode prior to expiration of the EDCA timeout further comprises: receiving, by the first device from a second device of the at least one other devices prior to expiration of the EDCA timeout, a request to terminate EDCA mode

Regarding claim 6, Lan et al. disclose wherein receipt of the request to terminate EDCA mode causes the second device to transmit the termination trigger.
U.S. Patent No. 11,219,060 claim 6 discloses wherein the at least one other devices comprise a plurality of devices, and wherein the first device triggers a transmission from a third device of the plurality of devices during the EDCA mode.

Regarding claim 7, Lan et al. disclose wherein the request comprises a multi-user EDCA management frame.
U.S. Patent No. 11,219,060 claim 8 discloses wherein the request comprises a multi-user EDCA management frame.

Regarding claim 8, Lan et al. disclose wherein the request comprises a frame comprising a multi-user EDCA control field.
U.S. Patent No. 11,2109,060 claim 9 discloses wherein the request comprises a frame comprising a multi-user EDCA control field.

Regarding claim 9, Lan et al. disclose wherein the request is transmitted according to an access category not subject to multi-user EDCA mode.
U.S. Patent No. 11,219,060 claim 10 discloses wherein the request is transmitted according to an access category not subject to multi-user EDCA mode.

Regarding claim 11, Lan et al. disclose a system for enhanced distributed channel access (EDCA) termination signaling, comprising: a first device comprising a wireless communication interface and a processor, wherein the processor is configured to: utilize at least one EDCA parameter set received from a second device; receive, from the second device, a termination trigger comprising a predetermined bit value in a portion of a broadcast data frame, the termination trigger sent prior to expiration of an EDCA timeout; and responsive to receipt of the termination trigger, terminate utilization of the at least one EDCA parameter set.
 U.S. Patent No. 11,219,060 claim 11 discloses a system for enhanced distributed channel access (EDCA) termination signaling, comprising: a first device comprising a wireless communication interface and a processor, wherein the processor is configured to: transmit, via the wireless communication interface to at least one other device, at least one EDCA parameter set; determine to terminate EDCA mode prior to expiration of an EDCA timeout; and responsive to the determination, transmit, via the wireless communication interface to the at least one other device, a termination trigger comprising a predetermined bit value in a portion of a broadcast data frame.


Regarding claim 12, Lan et al. disclose wherein the termination trigger comprises a basic trigger frame comprising the predetermined bit value.
See U.S. Patent No. 11,219,060 claim 13.

Regarding claim 13, Lan et al. disclose wherein the termination trigger comprises a multi-user EDCA management frame comprising the predetermined bit value.
See U.S. Patent No. 11,219,060 claim 14.

Regarding claim 14, Lan et al. disclose wherein the termination trigger comprises a frame having a multi- user EDCA control field comprising the predetermined bit value.
See U.S. Patent No. 11,219,060 claim 15.

Regarding claim 15, Lan et al. disclose wherein the processor is further configured to transmit, to the second device prior to expiration of the EDCA timeout, a request to terminate EDCA mode.
See U.S. Patent No. 11,219,060 claim 17.

Regarding claim 16, Lan et al. disclose wherein receipt of the request to terminate EDCA mode causes the second device to transmit the termination trigger.
U.S. Patent No. 11,219,060 claim 12.

Regarding claim 17, Lan et al. disclose wherein the request comprises a multi-user EDCA management frame.
See U.S. Patent No. 11,219,060 claim 18.

Regarding claim 18, Lan et al. disclose wherein the request comprises a frame comprising a multi-user EDCA control field. 
See U.S. Patent No. 11,219,060 claim 19.

Regarding claim 19, Lan et al. disclose wherein the request is transmitted according to an access category not subject to multi-user EDCA mode.
See U.S. Patent No. 11,219,060 claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463